                      Case 2:19-cv-00064-JCM-VCF Document 120 Filed 02/05/21 Page 1 of 2



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    ERIC STEINMETZ,                                         Case No. 2:19-CV-64 JCM (VCF)
                 8                                            Plaintiff(s),                    ORDER
                 9             v.
               10     AMERICAN HONDA FINANCE, et al.,
               11                                          Defendant(s).
               12
               13              Presently before the court is the matter of Steinmetz v. American Honda Finance, et al.,
               14      case number 2:19-cv-00064-JCM-VCF. On September 16, 2019, this court dismissed plaintiff
               15      Eric Steinmetz’s claims with prejudice. (ECF No. 106). Plaintiff timely appealed. (ECF No.
               16      109).
               17              In its memorandum disposition, the Ninth Circuit remanded this case affirming in part
               18      and reversing and vacating in part this court’s decision. (ECF No. 114). The panel upheld this
               19      court’s dismissal with prejudice of plaintiff’s “§ 1681(g) claim,” and “state law claims brought
               20      under NRS sections 598 and 41.600.” (Id.). However, the panel reversed this court’s decision to
               21      dismiss:
               22              •    [plaintiff’s] §§ 1681e(b) and 1681i claims against Experian regarding positive
                                    payment history before the Order of Discharge and bankruptcy inclusion
               23                   dates;
               24
               25              •    his § 1681s-2(b) claim against American Honda regarding positive payment
                                    history before the Order of Discharge;
               26
                       ...
               27
                       ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-00064-JCM-VCF Document 120 Filed 02/05/21 Page 2 of 2



                1               •   and the district court’s conclusion that Steinmetz’s § 1681e claim necessarily
                                    fails because he did not plead that the inaccuracies occurred in a “consumer
                2                   report.”
                3      (Id.).
                4
                                Accordingly, the court vacates its order and judgment, (ECF Nos. 106, 107), and grants
                5
                       in part and denies in part defendants Experian and American Honda’s motions to dismiss, (ECF
                6
                       Nos. 50, 60), consistent with the Ninth Circuit’s findings, (ECF No. 114). The court again
                7
                       denies Experian’s first motion to dismiss as moot. (ECF No. 32). Plaintiff’s joint motion to
                8
                       extend time for plaintiff to respond is also granted. (ECF No. 86).
                9
                                Accordingly,
              10
                                IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the court’s order (ECF
              11
                       No. 106) be, and the same hereby is, VACATED.
              12
                                IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Experian’s motion to
              13
                       dismiss (ECF No. 32) be, and the same hereby is, DENIED as moot.
              14
                                IT IS FURTHER ORDERED that Steinmetz’s motion to extend time (ECF No. 86) be,
              15
                       and the same hereby is, GRANTED.
              16
                                IT IS FURTHER ORDERED that Experian’s motion to dismiss (ECF No. 50) be, and the
              17
                       same hereby is, GRANTED in part and DENIED in part.
              18
                                IT IS FURTHER ORDERED that American Honda’s motion to dismiss (ECF No. 60) be,
              19
                       and the same hereby is, GRANTED in part and DENIED in part.
              20
                                DATED February 5, 2021.
              21
                                                                     __________________________________________
              22                                                     UNITED STATES DISTRICT JUDGE
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
